                Case 21-50215-KBO   Doc 13-1   Filed 08/17/21   Page 1 of 6




                                    EXHIBIT A




DOCS_DE:235053.1 57095/001
                  Case 21-50215-KBO            Doc 13-1        Filed 08/17/21        Page 2 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                                               Chapter 7

    BAYOU STEEL BD HOLDINGS, LLC, et al.,1                               Case No. 19-12153 (KBO)

                                 Debtors.                                (Jointly Administered)

    GEORGE L. MILLER, in his capacity as Chapter 7                       Adv. Proc. No. 21-50215 (KBO)
    Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
    et al.,

                                Plaintiff,

    vs.

    M.A.R.S., INC. dba MODERN AMERICAN
    RECYCLING SERVICES,

                                Defendant.

ORDER APPROVING STIPULATION REGARDING APPOINTMENT OF MEDIATOR

                   Upon consideration of the Stipulation Regarding Appointment of Mediator (the

“Stipulation”) filed by the Chapter 7 Trustee and the Defendant; and the Court having reviewed

the Stipulation, a copy of which is attached hereto as Exhibit 1; and good cause appearing for

the relief requested therein, it is hereby ORDERED THAT:

             1.    The Stipulation, attached hereto as Exhibit 1, is approved in its entirety.

             2.    No later than sixty (60) days following entry of this Order, either:

                   a. the Mediator must file a status report regarding the status or outcome of
                      mediation (or sooner if the Parties reach a resolution), which status report may
                      indicate the Parties wish to continue mediation and will provide a date certain
                      by which a further status report will be filed with the Court; provided,
                      however, that if mediation is not successful, the Mediator will file a status
                      report so indicating within fourteen (14) days of such determination, and the

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783).


DOCS_DE:235053.1 57095/001
                Case 21-50215-KBO          Doc 13-1     Filed 08/17/21     Page 3 of 6




                      Parties will thereafter be obligated to comply with paragraph 2(b) of this
                      Order in promptly noticing a Rule 16 scheduling conference; or

                 b. the Parties must file a notice to schedule a Rule 16 scheduling conference to
                    consider entry of a proposed scheduling order for this adversary proceeding.

        3.       This Court retains jurisdiction with respect to all matters arising from or related to

the implementation or interpretation of this Order.




DOCS_DE:235053.1 57095/001                         2
                Case 21-50215-KBO   Doc 13-1   Filed 08/17/21   Page 4 of 6




                             EXHIBIT 1 TO ORDER




DOCS_DE:235053.1 57095/001
                  Case 21-50215-KBO            Doc 13-1        Filed 08/17/21        Page 5 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                                               Chapter 7

    BAYOU STEEL BD HOLDINGS, LLC, et al.,3                               Case No. 19-12153 (KBO)

                                 Debtors.                                (Jointly Administered)

    GEORGE L. MILLER, in his capacity as Chapter 7                       Adv. Proc. No. 21-50215 (KBO)
    Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
    et al.,

                                Plaintiff,

    vs.

    M.A.R.S., INC. dba MODERN AMERICAN
    RECYCLING SERVICES,

                                Defendant.

                  STIPULATION REGARDING APPOINTMENT OF MEDIATOR

                   Plaintiff, George L. Miller in his capacity as chapter 7 trustee of Bayou Steel BD

Holdings, L.L.C., et al., (the “Plaintiff”), for the estates of the above-captioned debtors (the

“Debtors”) in the above-captioned cases pending under chapter 7 of title 11 of the United States

Code (the “Bankruptcy Code”), by and through his undersigned counsel and defendant

M.A.R.S., Inc. dba Modern American Recycling Services (the “Defendant,” and together with

Plaintiff, the “Parties”), enter into this Stipulation Regarding Appointment of Mediator (the

“Stipulation”) and hereby stipulate and agree as follows:

             1.    Connor Bifferato, Esq. shall be appointed as the mediator (the “Mediator”) in this

adversary proceeding.


3
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783).


DOCS_DE:235053.1 57095/001                                1
                Case 21-50215-KBO       Doc 13-1     Filed 08/17/21    Page 6 of 6




        2.       The mediation shall be conducted in accordance with the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware and/or otherwise as may be agreed by the Parties and the Mediator. The Parties will

select a date for commencement of the mediation.

Dated: August 17, 2021                     PACHULSKI STANG ZIEHL & JONES LLP

                                           /s/ Peter J. Keane
                                           Bradford J. Sandler (DE Bar No. 4142)
                                           Andrew W. Caine (CA Bar No. 110345)
                                           Peter J. Keane (DE Bar No. 5503)
                                           919 North Market Street, 17th Floor
                                           P.O. Box 8705
                                           Wilmington, Delaware 19899-8705 (Courier 19801)
                                           Telephone: (302) 652-4100
                                           Facsimile: (302) 652-4400
                                           Email: bsandler@pszjlaw.com
                                                      acaine@pszjlaw.com
                                                      pkeane@pszjlaw.com

                                           Counsel to Plaintiff

                                           and


                                           ROBINSON & COLE LLP


                                           /s/ Davis Lee Wright
                                           Davis Lee Wright (DE Bar No. 4324)
                                           1201 North Market Street, Suite 1406
                                           Wilmington, DE 19801
                                           Tel: 302.516.1703
                                           Fax: 302.516.1699
                                           Email: dwright@rc.com

                                           Counsel to Defendant




DOCS_DE:235053.1 57095/001                       2
